       Case 2:17-cv-00109-JJT Document 74 Filed 01/30/19 Page 1 of 6



 1   Alan C. Milstein
     SHERMAN, SILVERSTEIN, KOHL, ROSE & PODOLSKY, P.A.
 2   A Professional Corporation
 3   308 Harper Drive, Suite 200
     Moorestown, NJ 08057
 4   Telephone: 856-662-0700
     Facsimile: 856-488-4744
 5   E-Mail: amilstein@shermansilverstein.com
 6
     Attorneys for Plaintiffs Iris Spedale and Daniel Spedale, husband and wife
 7
                         IN THE UNITED STATES DISTRICT COURT
 8                           FOR THE DISTRICT OF ARIZONA
 9
     Iris Spedale and Daniel Spedale, husband        Docket No. CV-17-00109-PHX-JJT
10   and wife,
                                                       PLAINTIFFS’ REPLY IN
11         Plaintiffs,                              FURTHER SUPPORT OF THEIR
12                                                    MOTION FOR LEAVE TO
           v.                                      RESPOND TO THE DEFENDANT’S
13                                                  OBJECTION TO PORTIONS OF
     Constellation Pharmaceuticals, Inc.,             JAMES P. SUTTON, M.D.’S
14                                                        DECLARATION
15         Defendant.

16
17
18
19
20
21
22
23
24
25
26
27
28
       Case 2:17-cv-00109-JJT Document 74 Filed 01/30/19 Page 2 of 6



 1                                     INTRODUCTION
 2          Plaintiffs Iris Spedale and Daniel Spedale (collectively “Plaintiffs”), by and
 3   through the undersigned counsel, respectfully submit this reply memorandum in
 4   further support of their “Motion for Leave to Respond to the Defendant’s Objection to
 5   Portions of James P. Sutton, M.D.’s Declaration” (“Motion for Leave”).
 6                  MEMORANDUM OF POINTS AND AUTHORITIES
 7          In its opposition to the Plaintiffs’ Motion for Leave, Constellation contends that
 8   it is not “relying on Dr. Sims as an expert in this case,” and relatedly contends that the
 9   statements within the Sims Affidavit are not “expert” opinions and therefore did not
10   need to be disclosed before the defense expert deadline of September 4, 2018. Even if
11   Constellation is correct, Dr. Sutton was allowed to respond to Dr. Sims’ opinions.
12          What is more, Constellation is incorrect. Federal Rule 702 suggests that expert
13   testimony is testimony based upon “the expert’s scientific, technical, or other
14   specialized knowledge [that] will help the trier of fact to understand the evidence or
15   determine a fact in issue,” and imposes additional requirements. See Federal Rule of
16   Evidence 702(a). Here, Dr. Sims is indeed a Constellation employee, and he avers that
17   he was “involved in the preclinical and clinical development of the study drug at issue
18   in this litigation.” Nevertheless, the Sims Affidavit, with a few isolated exceptions,
19   does nothing more than present Dr. Sims’ view, as a molecular biologist, on the Allis
20   Article, outside of any role Dr. Sims had in the development of the drug. Indeed, in ¶
21   7 of the Sims Affidavit, Dr. Sims states: “I submit this affidavit to clarify the findings
22   of the [Allis] Article and to correct any misinterpretations that Dr. Sutton has of the
23   Article and any factually inaccurate statements made about the findings in the Article.”
24   [E.g., Doc. 59-8, ¶ 7.] In fact, in ¶ 18 of the Sims Affidavit, Dr. Sims asserts that the
25   research underlying the Allis Article actually had no “significance to the work of
26   Constellation.” [E.g., Doc. No. 55-3, ¶ 18.] Against this backdrop, in the Sims
27   Affidavit, Dr. Sims sets forth numerous opinions regarding his interpretation of the
28   Allis Article. Constellation’s attempt to paint Dr. Sims as a pure fact witness fails.

                                                -1-
       Case 2:17-cv-00109-JJT Document 74 Filed 01/30/19 Page 3 of 6



 1          As Constellation implicitly concedes, it never disclosed Dr. Sims as an expert
 2   witness by the September 4, 2018, deadline for disclosing defense experts.              See
 3   Federal Rule of Civil Procedure 26(a)(2)(A). Nor did Constellation provide an expert
 4   report from Dr. Sims (or, to the extent Dr. Sims was not required to submit a full
 5   report, a disclosure stating the subject matter on which Dr. Sims was expected to
 6   testify under Federal Rules 702, 703, or 705, and a summary of the facts and opinions
 7   to which Dr. Sims was expected to testify). See Federal Rule of Civil Procedure
 8   26(a)(2)(B)-(C). Rather, the Sims Affidavit, which discloses his identity as an expert
 9   and the substance of his expert opinions for the first time, was provided to the
10   Plaintiffs on November 19, 2018, as an attachment to Constellation’s Motion for
11   Summary Judgment, and Motion to Exclude. On December 18, 2018, the Plaintiffs
12   filed oppositions that attached the responsive declaration from Dr. Sutton. Again, Dr.
13   Sutton made clear that he was submitting the declaration “in order to address
14   Constellation’s inaccurate contentions regarding [his] expert opinions in this matter,
15   and [his] reference to the” Allis Article. [Doc. No. 64-17, ¶ 3.] He proceeds to
16   respond to the Sims Affidavit on a paragraph-by-paragraph basis. [Doc. No. 64-17.]1
17          Constellation further contends that the paragraphs that it objected to “were
18   statements that further expanded on Dr. Sutton’s expert report and deviated from any
19   statements made by Dr. Sims regarding the Allis [A]rticle.” [Doc. No. 73, 3:18-20.]
20
            1
                For this reason, and the other reasons stated herein, this case is
21
     distinguishable from the unpublished case of Smith v. City of Chandler, which
22   Constellation has failed to provide a citation to. Moreover, in their opposition, the
     Plaintiffs did argue that the Sims’ Affidavit should be stricken, as it failed to state that
23   it is made under penalty of perjury. [E.g., Doc. No. 63, 3:8-10.] The Plaintiffs further
     stated: “It should be noted that Constellation’s self-serving affidavit from Dr. Sims
24
     was provided for the first time in connection with the instant motion for summary
25   judgment.” [Doc. No. 64, ¶ 62.] The Plaintiffs further noted: “Plaintiffs had noticed
     Dr. Sims’ FRCP 30(b)(6) deposition on June 27, 2018; due to delays and Dr. Sims’
26   supposed unavailability, the deposition was never scheduled. The week before filing
     the instant motion, the Plaintiffs were informed that Dr. Sims would be available in
27
     December.” [Doc. No. 64, page 34 n.6.] In any event, Constellation’s argument
28   about the timing of an objection is a “red herring,” as this motion practice is about
     Constellation’s objections to certain paragraphs of the Sutton Declaration.
                                                -2-
       Case 2:17-cv-00109-JJT Document 74 Filed 01/30/19 Page 4 of 6



 1   Again, the Sutton Declaration responds to the Sims’ Affidavit on a paragraph-by-
 2   paragraph basis.
 3          In its opposition brief, Constellation asserts that the Sims Affidavit does not
 4   “address [the] topic” of “Constellation’s preclinical toxicology data.” In reality, in ¶
 5   16 of the Sims Affidavit, Dr. Sims asserts in pertinent part, “the brain and central
 6   nervous system was tested during 6 independent general toxicology studies and no
 7   findings of neurological or psychological issues were found.” [E.g., Doc. No. 59-8, ¶
 8   16.] Dr. Sutton responds by citing the studies, which demonstrate that Mr. Sims’
 9   assertion is inaccurate. [Compare Doc. No. 59-8, ¶ 16 with Doc. No 64-17, ¶¶ 61-72.]
10   Similarly, in its opposition brief, Constellation asserts that ¶¶ 75-91 of the Sutton
11   Declaration do not respond to the Sims Affidavit. In reality, in those paragraphs, Dr.
12   Sutton directly responds to Dr. Sims’ assertion that he is “aware of no FDA regulation
13   or guideline that requires specific neurotoxicity testing for BET inhibitors due to
14   concern of the inhibitor causing neurological and/or psychological issues.” [Compare
15   Doc. No. 59-98, ¶ 17 with Doc. No. 64-17, ¶¶ 75-91.]
16          Moreover, the Sutton Declaration is completely consistent with Dr. Sutton’s
17   prior expert disclosures, and at most, in certain instances, in direct response to Dr.
18   Sims’ assertions, provides further support for Dr. Sutton’s prior contentions.
19   [Compare Doc. No. 64-17 with Doc. Nos. 59-25, 59-26.] And even if the challenged
20   opinions within the Sutton Declaration are truly “new,” which they are not, the
21   disclosure of those opinions at the summary judgment/Daubert stage is “substantially
22   justified or harmless”2 in light of the Sims Affidavit.
23          Finally, in filing a cross-motion seeking to file an additional brief in response to
24   the Plaintiffs’ response, Constellation misreads the procedural situation. In its reply
25   brief in support of its Motion for Summary Judgment and Motion to Exclude,
26   Constellation asserted a baseless objection to certain portions of the Sutton
27
28
            2   See Federal Rule of Civil Procedure 37(c)(1).
                                                -3-
       Case 2:17-cv-00109-JJT Document 74 Filed 01/30/19 Page 5 of 6



 1   Declaration. Because this occurred in a reply brief, in the absence of leave to file a
 2   response, Constellation could theoretically have the only word on its objection, which
 3   misleadingly omits to mention that the very first time the Plaintiffs were made aware
 4   of Dr. Sims’ opinions was November 19, 2018. The Plaintiffs’ proposed response
 5   provides this context.3
 6                                     CONCLUSION
 7          For the foregoing reasons, the Motion should be granted, and this Court should
 8   allow the Plaintiffs to file their proposed response to the objection set forth in
 9   Constellation’s reply brief.
10   Dated: Wednesday, January 30, 2019       Respectfully submitted,
11                                            SHERMAN, SILVERSTEIN, KOHL,
                                              ROSE & PODOLSKY, P.A.
12
13                                     By:    /s/ Alan C. Milstein
                                              Alan C. Milstein
14                                            308 Harper Drive, Suite 200
                                              Moorestown, NJ 08057
15                                            Telephone: 856-662-0700
16                                            Facsimile: 856-488-4744
                                              E-Mail: amilstein@shermansilverstein.com
17
                                              Attorneys for the Plaintiffs
18
19
20
21
22
23
24
            3 See, e.g., U.S. ex rel. Purcell v. MWI Corp., 520 F. Supp. 2d 158, 167
25
     (D.D.C. 2007), rev’d on other grounds, 807 F.3d 281 (D.C. Cir. 2015) (“The
26   defendant’s objection to the Sciacca affidavit presents a new issue. [Citation
     omitted.] Consideration of the government’s sur-reply … furthers the interests of
27
     fairness and elucidation of the law through the adversarial process. The court,
28   therefore, grants the government an opportunity to defend the affidavit’s inclusion in
     the catalogue of evidence by way of the sur-reply.”).
                                              -4-
       Case 2:17-cv-00109-JJT Document 74 Filed 01/30/19 Page 6 of 6



 1                              CERTIFICATE OF SERVICE
 2          I, Alan C. Milstein, hereby certify that, on Wednesday, January 30, 2019, I
 3   served a copy of the within document upon the following counsel of record via this
 4   Court’s electronic case filing system:

 5                        Arthur J. Liederman, Esquire (Pro Hac Vice)
                           Nicole M. Battisti, Esquire (Pro Hac Vice)
 6                              MORRISON MAHONEY LLP
                                    120 Broadway, Suite 1010
 7                                    New York, NY 10271
 8
                               Jeffrey S. Hunter, Esquire
 9                      RENAUD, COOK, DRURY, MESAROS, P.A.
                             One North Central, Suite 900
10                             Phoenix, AZ 85004-4117
11
                                   Attorneys for Defendant
12                            Constellation Pharmaceuticals, Inc.
13                                      By:   /s/ Alan C. Milstein
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -5-
